Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 04/08/2022, the following occurred: Claims 1, 8, 9, 14, 15 and 20 were amended. 
In the amendment dated 01/18/2022, the following occurred: Claims 1, 9 and 15 were amended. 
In the amendment dated 11/18/2021, the following occurred: Claims 1, 8, 9, 14, 15 and 20 were amended. 
Claims 1-20 are allowed. 

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: controlling the monitoring device to display the tutorial at the second control level, comprising: sequentially outputting instructions via a sequence of interfaces, wherein the first control level provides instructions on a single interface; determininq to output audio based on the second control level; and requiring the administerinq individual to provide more elaborate triggering event conditions, as compared to the first level of control, to advance to a subsequent instruction in the tutorial.

The claimed invention is also subject matter eligible because the recitation of controlling a monitoring device to display a tutorial at a second control level removes the claim from being directed to an abstract idea. 
The most remarkable prior art of record is as follows:
Cossler et al. (U.S. Pre-Grant Publication No. 2018/0182475) which disclosesvartificial-intelligence-based facilitation of healthcare delivery. 
Baker et al. (U.S. Pre-Grant Publication No. 2017/0357776) which discloses medicament training device and system. 
Kanitkar Anjali, Effectiveness of employing multimedia principles in the design of computer-based math tutorials for students with learning disabilities, year 2010, 245 pages.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rhodes et al. (U.S. Pre-Grant Publication No. 2017/0281712) which discloses compositions and methods for chronic use of a weight-gaining compound. 
Kamber et al. (U.S. Pre-Grant Publication No. 2020/0357497) which discloses secure systems, devices and methods for storing and accessing personal identification, medical and veterinary information. 
Wang et al. (U.S. Pre-Grant Publication No. US 2009/0253982) which discloses assessing subject’s reactivity to psychological stress using FMRI.
Hernandez et al. (U.S. Pre-Grant Publication No.  2016/0007935) which discloses methods and apparatus for measuring physiological parameters.
Severns et al. (U.S. Pre-Grant Publication No.  2009/0109399) which discloses macular function tester.
 Means et al. (U.S. Pre-Grant Publication No.  2013/0110565) which discloses system, method and computer program product for distributed user activity management.
Bruce et al. (U.S. Pre-Grant Publication No.  2012/0115122) which discloses dynamic role-based instructional symbiont for software application instructional support.
Hsu et al. (U.S. Pre-Grant Publication No. 2019/0240842) which discloses robot assisted interaction system and method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIZA TONY KANAAN/Examiner, Art Unit 3626        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626